 



TAX MATTERS AGREEMENT
BY AND BETWEEN
HELIX ENERGY SOLUTIONS GROUP, INC.
AND
CAL DIVE INTERNATIONAL, INC.
Dated as of December 14, 2006

 



--------------------------------------------------------------------------------



 



                  Section 1. Definition and Construction     2  
 
  Section 1.1.   Definitions of Capitalized Terms     2  
 
  Section 1.2.   Construction     8   Section 2. Indemnification; Allocation of
Responsibility for Taxes     9  
 
  Section 2.1.   Indemnification     9  
 
  Section 2.2.   Allocation of Federal Income Taxes     9  
 
  Section 2.3.   Allocation of State Income Taxes     10  
 
  Section 2.4.   Foreign Income Taxes     10  
 
  Section 2.5.   Allocation of Other Taxes     11  
 
  Section 2.6.   Restructuring Taxes; Additional Taxes     11  
 
  Section 2.7.   Payment for Certain Tax Benefits     12   Section 3. Proration
of Taxes; Allocation of Tax Items     13  
 
  Section 3.1.   Proration of Tax Items     13  
 
  Section 3.2.   Allocation of Tax Assets and Earnings & Profits     13  
 
  Section 3.3.   Parent Equity Awards     13  
 
  Section 3.4.   Separation Transactions Occurring After the IPO Closing Date  
  14   Section 4. Preparation and Filing of Tax Returns     14  
 
  Section 4.1.   Parent’s Responsibility     14  
 
  Section 4.2.   Cal Dive Filed Returns     15  
 
  Section 4.3.   Tax Accounting Practices     15  
 
  Section 4.4.   Right to Review Combined Tax Returns     16  
 
  Section 4.5.   Adjustment Requests; Carrybacks; Utilization of Tax Assets    
16   Section 5. Payments Under this Agreement     17  
 
  Section 5.1.   Joint Taxes     17  
 
  Section 5.2.   Payments to Tax Authority     18  
 
  Section 5.3.   Timing of Payments     19  
 
  Section 5.4.   Tax Treatment of Payments     19  
 
  Section 5.5.   Interest     19  
 
  Section 5.6.   Refunds     19  
 
  Section 5.7.   Payments by or to Other Members of the Groups     20  
 
  Section 5.8.   Tax Benefits from Payment of Taxes     20   Section 6.
Assistance and Cooperation; Retention of Tax Records     20  
 
  Section 6.1.   Assistance and Cooperation     20  

 



--------------------------------------------------------------------------------



 



                 
 
  Section 6.2.   Tax Records     21   Section 7. Tax Contests     21  
 
  Section 7.1.   Notice     21  
 
  Section 7.2.   Control of Tax Contests     21  
 
  Section 7.3.   Reimbursement of Expenses     22   Section 8. Continuing
Covenants     22   Section 9. Dispute Resolution     23   Section 10. General
Provisions     23  
 
  Section 10.1.   Effectiveness; Termination of Prior Tax Allocation Agreements
    23  
 
  Section 10.2.   Survival of Obligations     23  
 
  Section 10.3.   Addresses and Notices     24  
 
  Section 10.4.   Binding Effect     24  
 
  Section 10.5.   Waiver     24  
 
  Section 10.6.   Invalidity of Provisions     24  
 
  Section 10.7.   Further Action     25  
 
  Section 10.8.   Integration     25  
 
  Section 10.9.   Construction     25  
 
  Section 10.10.   No Double Recovery     25  
 
  Section 10.11.   Setoff     25  
 
  Section 10.12.   Counterparts     25  
 
  Section 10.13.   No Third Party Rights     25  
 
  Section 10.14.   Governing Law     26  

 



--------------------------------------------------------------------------------



 



TAX MATTERS AGREEMENT
     This Tax Matters Agreement (this “Agreement”) is entered into as of
December 14, 2006, by and between Helix Energy Solutions Group, Inc., a
Minnesota corporation (“Parent”), and Cal Dive International, Inc., a Delaware
corporation and a wholly-owned subsidiary of Parent (“Cal Dive”).
Recitals
     Whereas, as of the date hereof, Cal Dive is a direct wholly-owned
subsidiary of Parent;
     Whereas, Parent is the common parent corporation of an affiliated group (as
defined in Section 1504 of the Code) of corporations (the “Parent Consolidated
Group”) that has elected to file consolidated Federal Income Tax returns;
     Whereas, the Parent Consolidated Group has included Cal Dive and its direct
and indirect eligible domestic Subsidiaries;
     Whereas, certain Parent Group Members, on the one hand, and certain Cal
Dive Group Members, on the other hand, file income Tax Returns on a
consolidated, combined and/or unitary basis for certain State Income Tax and
Foreign Income Tax purposes;
     Whereas, Parent and Cal Dive currently contemplate that Cal Dive will make
an initial public offering (“IPO”) of shares of Cal Dive common stock pursuant
to a registration statement on Form S-1 filed pursuant to the Securities Act of
1933, as amended;
     Whereas, as a result of the IPO, Cal Dive and its direct and indirect
eligible domestic Subsidiaries will cease to be members of the Parent
Consolidated Group, and Parent Group Members and Cal Dive Group Members will
cease to file Income Tax Returns on a consolidated, combined and/or unitary
basis for State Income Tax and Foreign Income Tax purposes;
     Whereas, following the IPO, Cal Dive will be a common parent corporation of
an affiliated group of corporations, which will elect to file consolidated
Federal Income Tax returns; and
     Whereas, in contemplation of the IPO, the Companies desire to enter into
this Agreement to provide for the allocation among them of the liabilities for
Taxes arising prior to, as a result of and subsequent to the IPO, and to provide
for and agree upon other matters relating to Taxes;
Agreements
     Now, Therefore, in consideration of the mutual agreements contained herein,
the Companies hereby agree as follows:

 



--------------------------------------------------------------------------------



 



Section 1. Definition and Construction.
     Section 1.1. Definitions of Capitalized Terms.
     For purposes of this Agreement (including the recitals hereof), the
following capitalized terms shall have the meanings set forth below:
     “Additional Tax” means:

  (a)   with respect to any Post-IPO Event that affects the amount of any Tax
imposed on or attributable to any Group Member for which Parent is otherwise
responsible under this Agreement, an amount equal to the excess (if any) of
(1) the cumulative amount of Tax for which Parent is otherwise responsible under
this Agreement determined after taking into account any and all Post-IPO Events,
over (2) the cumulative amount of Tax that Parent would otherwise be responsible
for under this Agreement determined without taking into account any Post-IPO
Event; and     (b)   subject to clause (a) and without duplication, with respect
to any Post-IPO Event that affects a Tax Asset of any Group Member, an amount
equal to the Tax Benefits from such Tax Asset that Parent would have otherwise
recognized if such Post-IPO Event had not occurred.

     “Adjustment Request” means any formal or informal claim or request filed
with any Tax Authority, or with any administrative agency or court, for the
adjustment, refund or credit of Taxes, including (i) any amended Tax Return
claiming adjustment to the Taxes as reported on the Tax Return or, if
applicable, as previously adjusted, or (ii) any claim for refund or credit of
Taxes previously paid.
     “Affiliate” means any Person that directly or indirectly is “controlled” by
the other Person in question. For purposes of the term Affiliate, the term
“controlled” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract or otherwise. Except
as otherwise provided herein, the term Affiliate shall refer to Affiliates of a
Person as determined after the IPO.
     “Agreement” shall have the meaning provided in the preamble.
     “Assets” means, collectively, the Parent Assets and the Cal Dive Assets.
     “Boot Gain” “ shall have the meaning provided in Section 2.7.
     “Cal Dive Assets” means those assets and equity interests in Entities
related to the Cal Dive Business that were held by Parent Group Members before
the Restructuring and are held by Cal Dive Group Members after the
Restructuring.
     “Cal Dive Business” has the meaning set forth in the Master Agreement.

-2-



--------------------------------------------------------------------------------



 



     “Cal Dive Filed Returns” shall have the meaning provided in Section 4.2.
     “Cal Dive Group” means, collectively, Cal Dive and its direct and indirect
Subsidiaries immediately after the IPO, including, without limitation, the
Subsidiaries set forth on Schedule 1.1.
     “Cal Dive Group Member” means, individually, each member of the Cal Dive
Group, and the term “Cal Dive Group Members” means, collectively, as the context
requires, all or less than all of the members of the Cal Dive Group.
     “Cal Dive Indemnitees” shall have the meaning provided in Section 2.1(a).
     “Cal Dive Separate Return” means a Tax Return that includes one or more Cal
Dive Group Members and does not include any Parent Group Member, including any
such Tax Return filed for Federal Income Tax purposes by an affiliated group (as
defined in Section 1504 of the Code) of corporations the common parent of which
is a Cal Dive Group Member or any other corporation that is not a Parent Group
Member.
     “Cal Dive’s Allocated Tax Liability” shall have the meaning provided in
Section 5.1(a).
     “Cal Dive’s Cumulative Tax Payment” shall have the meaning provided in
Section 5.1(a).
     “Cal Dive’s Redetermined Allocated Tax Liability” shall have the meaning
provided in Section 5.1(b).
     “Carryback Item” means any net operating loss, net capital loss, excess tax
credit or other similar Tax item which may or must be carried from one Tax Year
to another Tax Year under the Code or other applicable Tax Law.
     “Code” means the Internal Revenue Code of 1986, as amended, or any
successor law.
     “Combined Tax Return” means, with respect to any Income Tax, a Tax Return
that is filed by one or more Parent Group Members and which includes, to any
extent, one or more Cal Dive Group Members or in which income, deductions, or
credits of any Parent Group Member may be combined with, or offset against,
income, deductions or credits of any Cal Dive Group Member, including the
Consolidated Return filed by Parent for the Parent Consolidated Group.
     “Companies” means Parent and Cal Dive, collectively, and “Company” means,
as the context requires, any one of Parent or Cal Dive.
     “Consolidated Return” means any Federal Income Tax Return which is filed on
a consolidated basis by Parent (or any other member of the Parent Group), as
common parent, and its eligible Subsidiaries (as determined under Section
1504(a) of the Code or any successor provision) and which includes, to any
extent, any Cal Dive Group Member (as determined under Section 1504(a) of the
Code or any successor provision).
     “Controlling Company” shall have the meaning provided in Section 7.2(a).

-3-



--------------------------------------------------------------------------------



 



     “Default Rate” means a rate of interest equal to the underpayment rate
provided in Section 6621(c) of the Code, determined as of the date any
applicable payment required to be made under this Agreement is due.
     “Dividend” means, collectively, the distributions contemplated by
Sections 3.5 and 3.7 of the Master Agreement.
     “Entity” means a partnership (whether general or limited), a corporation, a
limited liability company, an association, a joint stock company, a trust, a
joint venture, an unincorporated organization or any other entity, without
regard to whether it is treated as a disregarded entity for Federal Income Tax
purposes.
     “Equity Award” means any equity-based incentive compensation award, grant
or agreement that provides for the delivery of shares of Parent stock to any
Person as compensation for services, including, but not limited to, an option to
acquire shares of Parent stock (or other equity-based incentives the economic
value of which is designed to mirror that of an option, including incentive
stock options, non-qualified stock options, discounted non-qualified stock
options, cliff options and tandem stock options), restricted stock, restricted
stock units, stock appreciation rights, phantom stock units, performance shares,
dividend equivalents, stock payments, deferred stock payments, performance-based
awards or warrants granted under any plan, agreement or arrangement to the
extent shares of Parent stock are issued, issuable or transferred (as opposed to
cash compensation).
     “Federal Income Tax” means any Tax imposed by Subtitle A or F of the Code.
     “Federal Income Tax Return” means any report of Federal Income Taxes due,
any claims for refund of Federal Income Taxes paid, any information return with
respect to Federal Income Taxes, or any other similar report, statement,
declaration, or document required to be filed under Federal Income Tax Law,
including any attachments, exhibits, or other materials submitted with any of
the foregoing, and including any amendments or supplements to any of the
foregoing.
     “Final Determination” means the final resolution of liability for any Tax,
which resolution may be for a specific issue or adjustment or for a Tax Year,
(a) by IRS Form 870 or 870-AD (or any successor forms thereto) on the date of
acceptance by or on behalf of the Controlling Company, or by a comparable form
under the Tax Laws of a state, local or foreign taxing jurisdiction, except that
an IRS Form 870 or 870-AD or comparable form shall not constitute a Final
Determination to the extent that it reserves (whether by its terms or by
operation of law) the right of the Controlling Company to file a claim for
refund or the right of the Tax Authority to assert a further deficiency in
respect of such issue or adjustment or for such Tax Year (as the case may be);
(b) by a decision, judgment, decree, or other order by a court of competent
jurisdiction, which has become final and unappealable; (c) by a closing
agreement or accepted offer in compromise under Sections 7121 or 7122 of the
Code, or a comparable agreement under the Tax Laws of a state, local or foreign
taxing jurisdiction; (d) by any allowance of a refund or credit in respect of an
overpayment of Tax, but only after the expiration of all periods during which
such refund may be recovered (including by way of offset) by the jurisdiction
imposing such Tax; (e) by a final settlement resulting from a treaty-based
competent

-4-



--------------------------------------------------------------------------------



 



authority determination; or (f) by any other final disposition, including by
reason of the expiration of the applicable statute of limitations.
     “Foreign Income Tax” means any Tax imposed by any foreign country or any
possession of the United States, or by any political subdivision of any foreign
country or possession of the United States, which is an “income tax” as defined
in Treasury Regulations Section 1.901-2.
     “Group” means the Parent Group or the Cal Dive Group, as the context
requires, and the term “Groups” means the Parent Group and the Cal Dive Group.
     “Group Member” means any Parent Group Member or any Cal Dive Group Member.
     “Income Tax” means each of any Federal Income Tax, State Income Tax or
Foreign Income Tax, as the context requires.
     “Indemnification Expenses” shall have the meaning provided in Section 7.3.
     “Indemnified Company” means (i) Parent, in cases where it is entitled to be
indemnified for Losses by Cal Dive under this Agreement, and (ii) Cal Dive, in
cases where it is entitled to be indemnified for Losses by Parent under this
Agreement.
     “Indemnifying Company” means (i) Parent, in cases where it is obligated to
indemnify Cal Dive for Losses under this Agreement, and (ii) Cal Dive, in cases
where it is obligated to indemnify Parent for Losses under this Agreement.
     “Independent Firm” means a nationally recognized accounting firm; provided,
however, that such term shall not include any accounting firm that performs or
has preformed audit services with respect to Parent or Cal Dive.
     “IPO” shall have the meaning provided in the recitals to this Agreement.
     “IPO Closing Date” means the first date on which the proceeds of any sale
of Cal Dive stock to the underwriters in the IPO are received by Cal Dive or any
of its Subsidiaries.
     “IRS” means the Internal Revenue Service.
     “Joint Taxes” shall have the meaning provided in Section 5.1.
     “Loss” means any loss, cost, fine, penalty, fee, damage, obligation,
liability, payment in settlement, Tax or other expense of any kind, including
reasonable attorneys’ fees and costs, but excluding any consequential, special,
punitive or exemplary damages.
     “Master Agreement” means that certain Master Agreement dated December 8,
2006, as amended from time to time, between Parent and Cal Dive, and to which
this Agreement is attached as an exhibit.

-5-



--------------------------------------------------------------------------------



 



     “Other Tax” means any Tax that is not an Income Tax, including any value
added tax, any real or personal property Tax, any flat minimum dollar Tax, any
withholding Tax or any capital duty Tax.
     “Parent Assets” means those assets and equity interests in Entities, if
any, related to the Parent Business that were held by Cal Dive Group Members
before the Restructuring and are held by Parent Group Members after the
Restructuring.
     “Parent Business” has the meaning set forth in the Master Agreement.
     “Parent Consolidated Group” shall have the meaning provided in the recitals
to this Agreement.
     “Parent Filed Returns” shall have the meaning provided in Section 4.1(a).
     “Parent Group” means, collectively, Parent and its direct and indirect
Subsidiaries, other than Cal Dive Group Members, as determined immediately after
the IPO, including, without limitation, the Subsidiaries set forth on
Schedule 1.2.
     “Parent Group Member” means, individually, each member of the Parent Group,
and the term “Parent Group Members” means, collectively, as the context
requires, all or less than all of the members of the Parent Group.
     “Parent Indemnitees” shall have the meaning provided in Section 2.1(b).
     “Payment Date” means (i) with respect to any Federal Income Tax, (a) each
of the due dates for any required installment of estimated Federal Income Taxes
determined under Section 6655 of the Code, (b) the due date (determined without
regard to extensions) for filing any Tax Return determined under Section 6072 of
the Code and (c) the date any Tax Return is filed, and (ii) with respect to any
other Tax, the corresponding due dates determined under the applicable Tax Law.
     “Payment Period” shall have the meaning provided in Section 5.5.
     “Person” means an individual, any Entity or a governmental entity or any
department, agency or political subdivision thereof.
     “Post-IPO Tax Benefit” shall have the meaning provided in Section 2.7.
     “Post-IPO Events” shall have the meaning provided in Section 2.6(b).
     “Post-IPO Period” means, with respect to any Tax, any Tax Year beginning
after the IPO Closing Date, and, in the case of any Straddle Period, the portion
of such Straddle Period beginning on the day after the IPO Closing Date.
     “Pre-IPO Period” means, with respect to any Tax, any Tax Year ending on or
before the IPO Closing Date, and, in the case of any Straddle Period, the
portion of such Straddle Period ending on and including the IPO Closing Date.

-6-



--------------------------------------------------------------------------------



 



     “Prior Tax Allocation Agreements” means any written or oral agreement or
any other arrangements relating to the allocation of Taxes existing between or
among any Parent Group Member and any Cal Dive Group Member prior to the date
hereof (other than this Agreement).
     “Reimbursement Statement” shall have the meaning provided in Section 7.3.
     “Restructuring” means the restructuring by Parent of the Assets to cause
the Parent Assets to be held by the Parent Group and the Cal Dive Assets to be
held by the Cal Dive Group.
     “Restructuring Taxes” means any and all Taxes imposed on or attributable to
any Group Member that arise from or are attributable to such Group Member’s
distribution, transfer, assignment, other disposition, receipt, purchase or
other acquisition of Assets pursuant to the Restructuring, however effected.
     “Separate Company Tax” means any Tax computed by reference to the assets
and activities of a member or members of a single Group.
     “Straddle Period” means, with respect to any Tax, any Tax Year beginning on
or before the IPO Closing Date and ending after the IPO Closing Date.
     “State Income Tax” means any Tax imposed by any state of the United States,
the District of Columbia or any political subdivision of the foregoing, which is
imposed on or measured, in whole or in part, by income, capital or net worth or
a taxable base in the nature of income, capital or net worth, including
franchise Taxes based on such factors.
     “Subsidiary” means, with respect to any Person, each Entity that such
Person directly or indirectly owns, beneficially or of record, (i) an amount of
voting securities or other interests in such Entity that is sufficient to enable
such Person to elect at least a majority of the members of such Entity’s board
of directors or other governing body or (ii) at least 50% of the outstanding
equity or financial interests of such Entity.
     “Tax” or “Taxes” means any income, gross income, gross receipts, profits,
capital stock, capital duty, franchise, withholding, payroll, social security,
workers compensation, unemployment, disability, property, ad valorem, stamp,
excise, severance, occupation, service, sales, use, license, lease, transfer,
import, export, value added, alternative minimum, estimated or other similar tax
(including any fee, assessment, or other charge in the nature of or in lieu of
any tax) imposed by any Tax Authority, and any interest, penalties, additions to
tax or additional amounts in respect of the foregoing.
     “Tax Asset” means any Tax Item that has accrued for Tax purposes, but has
not been used during a Tax Year, and that could reduce a Tax in another Tax
Year, including a net operating loss, net capital loss, investment tax credit,
foreign tax credit, research and experimentation credit, charitable deduction or
credit related to alternative minimum tax or any other Tax credit, but does not
include the tax basis of an asset.
     “Tax Authority” means, with respect to any Tax, the governmental entity or
political subdivision thereof that imposes such Tax, and the agency (if any)
charged with the collection of such Tax for such governmental entity or
political subdivision, including the IRS.

-7-



--------------------------------------------------------------------------------



 



     “Tax Benefit” means any refund received or credit or other Tax Item that
actually reduces otherwise required Tax payments (including any reduction in
estimated Tax payments).
     “Tax Contest” means an audit, review, examination or any other
administrative or judicial proceeding with the purpose or effect of
redetermining Taxes of any Group Member (including any administrative or
judicial review of any claim for refund) for any Tax Year.
     “Tax Detriment” means an increase in the Tax liability of any Group Member
for any Tax Year or a decrease in a Tax Asset of any Group Member. Except as
otherwise provided in this Agreement, a Tax Detriment shall be deemed to have
been realized from a Tax Item in a Tax Year only if and to the extent that the
Tax liability of the Group Member for such Tax Year, after taking into account
the effect of the Tax Item on the Tax liability of such Group Member in the
current Tax Year and all prior Tax Years, is more than it would have been if
such Tax liability were determined without regard to such Tax Item.
     “Tax Item” means, with respect to any Tax, any item of income, gain, loss,
deduction or credit, or other attribute that may have the effect of increasing
or decreasing any Tax.
     “Tax Law” means the law of any governmental entity or political subdivision
thereof relating to any Tax, including the Code, and any controlling judicial or
administrative interpretations of such law relating to any Tax.
     “Tax Records” means Tax Returns, Tax Return workpapers, documentation
relating to any Tax Contests and any other books of account or records required
to be maintained under the Code or other applicable Tax Laws or under any record
retention agreement with any Tax Authority.
     “Tax Return” means any report of Taxes due, any claims for refund of Taxes
paid, any information return with respect to Taxes or any other similar report,
statement, declaration or document required to be filed under the Code or other
Tax Law, including any attachments, exhibits or other materials submitted with
any of the foregoing, and including any amendments or supplements to any of the
foregoing.
     “Tax Year” means, with respect to any Tax, the year, or shorter period, if
applicable, for which the Tax is reported as provided under applicable Tax Law.
     “Treasury Regulations” means the regulations promulgated from time to time
under the Code as in effect for the relevant Tax Year.
     Other capitalized terms defined elsewhere in this Agreement shall have the
meanings given them.
     Section 1.2. Construction.
     Unless the context otherwise requires: (i) references to a Section (other
than in connection with the Code or the Treasury Regulations) refer to a section
of this Agreement; (ii) the word “including” shall mean “including, but not
limited to”; and (iii) words used in the singular shall also denote the plural,
and words used in the plural shall also denote the singular.

-8-



--------------------------------------------------------------------------------



 



The headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement.
Section 2. Indemnification; Allocation of Responsibility for Taxes.
     Section 2.1. Indemnification.

  (a)   Parent’s Indemnity of Cal Dive.

     Parent shall indemnify Cal Dive, each other Cal Dive Group Member and their
respective directors, officers and employees (collectively, the “Cal Dive
Indemnitees”), and hold them harmless from and against any and all Losses that
arise from or are attributable to:
     (1) any and all Taxes that are specifically allocated to or are the
responsibility of Parent under this Agreement;
     (2) any failure by Parent to make a payment required by this Agreement to
Cal Dive when due; and
     (3) any breach or nonperformance by Parent of any of its representations,
warranties or covenants contained in this Agreement.

  (b)   Cal Dive’s Indemnity of Parent.

     Cal Dive shall indemnify Parent, each other Parent Group Member and their
respective directors, officers and employees (collectively, the “Parent
Indemnitees”), and hold them harmless from and against any and all Losses that
arise from or are attributable to:
     (1) any and all Taxes that are specifically allocated to or are the
responsibility of Cal Dive under this Agreement;
     (2) any failure by Cal Dive to make a payment required by this Agreement to
Parent when due; and
     (3) any breach or nonperformance by Cal Dive of any of its representations,
warranties or covenants contained in this Agreement.
     Section 2.2. Allocation of Federal Income Taxes.
     Except as provided in Section 2.6, the responsibility for Federal Income
Taxes, including any adjustment to such Federal Income Taxes as a result of a
Final Determination, imposed on or attributable to any Cal Dive Group Member
shall be allocated between Parent and Cal Dive as follows:

  (a)   Parent’s Responsibility for Federal Income Taxes.

     Parent shall be responsible for any and all Federal Income Taxes, including
any adjustment to such Federal Income Taxes as a result of a Final
Determination, to the extent such

-9-



--------------------------------------------------------------------------------



 



Federal Income Taxes are imposed on or are attributable to any Cal Dive Group
Member for any Pre-IPO Period.

  (b)   Cal Dive’s Responsibility for Federal Income Taxes.

     Cal Dive shall be responsible for any and all Federal Income Taxes,
including any adjustment to such Federal Income Taxes as a result of a Final
Determination, that are imposed on or are attributable to any Cal Dive Group
Member for any Post-IPO Period.
     Section 2.3. Allocation of State Income Taxes.
     Except as provided in Section 2.6, the responsibility for any and all State
Income Taxes, including any adjustment to such State Income Taxes as a result of
a Final Determination, imposed on or attributable to any Cal Dive Group Member
shall be allocated between Parent and Cal Dive as follows:

  (a)   Parent’s Responsibility for State Income Taxes.

     Parent shall be responsible for any and all State Income Taxes, including
any adjustment to such State Income Taxes as a result of a Final Determination,
that are imposed on or are attributable to any Cal Dive Group Member for any
Pre-IPO Period.

  (b)   Cal Dive’s Responsibility for State Income Taxes.

     Cal Dive shall be responsible for any and all State Income Taxes, including
any adjustment to such State Income Taxes as a result of a Final Determination,
that are imposed on or are attributable to any Cal Dive Group Member for any
Post-IPO Period.
     Section 2.4. Foreign Income Taxes.
     Except as provided in Section 2.6, the responsibility for Foreign Income
Taxes, including any adjustment to such Foreign Income Taxes as a result of a
Final Determination, that are imposed on or are attributable to any Cal Dive
Group Member shall be allocated between Parent and Cal Dive as follows:

  (a)   Parent’s Responsibility for Foreign Income Taxes.

     Parent shall be responsible for any and all Foreign Income Taxes, including
any adjustment to such Foreign Income Taxes as a result of a Final
Determination, that are imposed on or are attributable to any Cal Dive Group
Member for any Pre-IPO Period.

  (b)   Cal Dive’s Responsibility for Foreign Income Taxes.

     Cal Dive shall be responsible for any and all Foreign Income Taxes,
including any adjustment to such Foreign Income Taxes as a result of a Final
Determination, that are imposed on or are attributable to any Cal Dive Group
Member for any Post-IPO Period.

-10-



--------------------------------------------------------------------------------



 



     Section 2.5. Allocation of Other Taxes.
     Except as provided in Section 2.6, the responsibility for Other Taxes,
including any adjustment to such Other Taxes as a result of a Final
Determination, imposed on or attributable to any Cal Dive Group Member shall be
allocated between Parent and Cal Dive as follows:

  (a)   Other Taxes imposed on Cal Dive Group Members.

     Cal Dive shall be responsible for any and all Other Taxes imposed on or
attributable to any Cal Dive Group Member with respect to any Tax Year.

  (b)   Other Taxes Imposed on Multiple Group Members.

     Notwithstanding anything to the contrary in Section 2.5(a), with respect to
any Other Taxes for any Tax Year that are imposed under applicable Tax Law on
one or more Parent Group Members and one or more Cal Dive Group Members:
     (1) Parent shall be responsible for any and all such Other Taxes to the
extent any Parent Group Member is primarily responsible for such Other Taxes
under applicable Tax Law; and
     (2) Cal Dive shall be responsible for any and all such Other Taxes to the
extent any Cal Dive Group Member is primarily responsible for such Other Taxes
under applicable Tax Law.
     Section 2.6. Restructuring Taxes; Additional Taxes.

  (a)   Restructuring Taxes.

     Notwithstanding any other provision of this Agreement to the contrary, the
responsibility for Restructuring Taxes imposed on or attributable to any Group
Member shall be allocated between Parent and Cal Dive as follows:
     (1) Parent’s Responsibility for Restructuring Taxes. Except as provided in
Section 2.6(a)(2), Parent shall be responsible for any and all Restructuring
Taxes, including any adjustment to such Restructuring Taxes as a result of a
Final Determination, that are imposed on or attributable to any Group Member
with respect to any Tax Year.
     (2) Cal Dive’s Responsibility for Restructuring Taxes. Notwithstanding
Section 2.6(a)(1), Cal Dive shall be responsible for any and all Restructuring
Taxes, including any adjustment to such Restructuring Taxes as a result of a
Final Determination, that are imposed on or attributable to any Group Member to
the extent that such Restructuring Taxes result, in whole or in part, from any
act or failure to act by any Cal Dive Group Member after the IPO Closing Date,
including any such act or failure to act that results in Parent recognizing
income or gain for Federal Income Tax purposes in excess of the amount of the
Dividend.

-11-



--------------------------------------------------------------------------------



 



  (b)   Additional Taxes.

     Subject to Section 2.6(a), but notwithstanding any other provision of this
Agreement to the contrary, Cal Dive shall be responsible for one hundred percent
(100%) of any Additional Taxes, determined for each applicable Tax Year, imposed
on any Group Member that result or arise, in whole or in part, from any act,
failure to act, event or transaction that relates to any Cal Dive Group Member’s
breach of any representation, covenant or agreement contained in this Agreement
that occurs after the IPO Closing Date (a “Post-IPO Event”), including
Additional Taxes resulting or arising from any Cal Dive Group Member failing to
provide assistance and cooperation to Parent in accordance with Section 6.1 or
failing to retain Tax Records in accordance with Section 6.2.

  (c)   Combined Tax Returns Filed After the IPO Closing Date.

     Subject to Section 2.6(a) and Section 2.6(b), but notwithstanding any other
provision of this Agreement to the contrary, in the event any Combined Tax
Return includes any portion of a Post-IPO Period, the Income Taxes that are
treated as imposed on or attributable to the Cal Dive Group Members included in
such Combined Tax Return for purposes of this Agreement shall be determined as
if such Cal Dive Group Members were not required to join and did not join in the
filing of the Combined Tax Return for the Post-IPO Period but instead filed
their own consolidated, combined or unitary Tax Return based solely on their
income, apportionment factors and other Tax Items included in such Combined Tax
Return for the Post-IPO Period, with such Income Taxes being calculated in
accordance with the principles of Treasury Regulations Section
1.1552-1(a)(2)(ii) for calculating the “separate tax liability” of a member of
an affiliated group or an applicable corresponding provision under the Tax Laws
of any state, local or foreign jurisdiction, as such corresponding provision is
reasonably interpreted by Parent.
     Section 2.7. Payment for Certain Tax Benefits.
     As a result of the transactions contemplated in conjunction with the IPO,
Parent will recognize a substantial amount of taxable gain (the “Boot Gain”) as
a result of cash distributions by Cal Dive to Parent. As a result of this
recognition of the Boot Gain, Cal Dive will be entitled to increase its Tax
basis in the assets contributed to Cal Dive by Parent and such increase in Tax
basis may result in a Tax Benefit to Cal Dive. For each taxable year of Cal Dive
that ends after the IPO Closing Date, but on or before the tenth anniversary of
the IPO Closing Date, Cal Dive shall compute its hypothetical Tax liability
without taking into account the Tax basis adjustment attributable to the
recognition by Parent of the Boot Gain and subtract from such hypothetical Tax
liability its actual Tax liability for such year to determine the amount of the
post IPO Tax Benefit (“Post-IPO Tax Benefit”) for that year relating to the Tax
basis adjustment resulting from the recognition by Parent of the Boot Gain, such
calculations being subject to Parent’s review and approval. For each taxable
year described in this section, Cal Dive shall pay to Parent 90% of the Post-IPO
Tax Benefit recognized with respect to such taxable year, such payment to be
made by Cal Dive to Parent on or before the 15th day following the date on which
Cal Dive files each Tax Return for such taxable year which includes such a Tax
Benefit.

-12-



--------------------------------------------------------------------------------



 



Section 3. Proration of Taxes; Allocation of Tax Items.
     For purposes of apportioning Taxes and Tax Items between Pre-IPO Periods
and Post-IPO Periods and preparing and filing Tax Returns under this Agreement,
the following provisions shall apply:
     Section 3.1. Proration of Tax Items.

  (a)   General Method.

     Except as provided in Section 3.1(b), Tax Items of the Cal Dive Group
Members shall be apportioned between Pre-IPO Periods and Post-IPO Periods in
accordance with the principles of Treasury Regulations Section 1.1502-76(b) or
an applicable corresponding provision under the Tax Laws of any state, local or
foreign jurisdiction, as such corresponding provision is reasonably interpreted
and applied by Parent. No election shall be made under Treasury Regulations
Section 1.1502-76(b)(2)(ii) (relating to ratable allocation of a year’s items).

  (b)   Restructuring Tax Items.

     In determining the apportionment of Tax Items between Pre-IPO Periods and
Post-IPO Periods, any Tax Items relating to the Restructuring shall be treated
as extraordinary items described in Treasury Regulations
Section 1.1502-76(b)(2)(ii)(C) and shall be allocated to Pre-IPO Periods, and
any Taxes related to such Tax Items shall be treated under Treasury Regulations
Section 1.1502-76(b)(2)(iv) as relating to such extraordinary item and shall be
allocated to Pre-IPO Periods.
     Section 3.2. Allocation of Tax Assets and Earnings & Profits.

  (a)   Allocation of Tax Assets.

     Parent shall determine in accordance with applicable Tax Laws the
allocation of any applicable Tax Assets among Parent, each other Parent Group
Member, Cal Dive and each other Cal Dive Group Member. The Companies hereby
agree that in the absence of controlling legal authority or unless otherwise
provided under this Agreement, each Tax Asset shall be allocated to the Group
Member who generated such Tax Asset.

  (b)   Earnings & Profits.

     On or before the first anniversary of the IPO Closing Date, Parent shall
advise Cal Dive in writing of the decrease in Parent’s earnings and profits
under Section 312(h) of the Code attributable to the IPO; provided, however,
that Parent shall provide Cal Dive with estimates of such amounts (determined in
accordance with past practice) prior to such anniversary as reasonably requested
by Cal Dive.
     Section 3.3. Parent Equity Awards.
     Except as otherwise required by applicable Tax Law and subject to the
following sentence, Parent shall be entitled to claim on its Tax Returns any and
all Tax deductions

-13-



--------------------------------------------------------------------------------



 



attributable to an exercise, or a disqualifying disposition, grant, vesting,
payment or delivery of shares, or other consideration in lieu of shares, by
Parent, under or in connection with an Equity Award (including a payment of
dividends in connection with an Equity Award), and no Cal Dive Group Member
shall attempt to claim on any Tax Return any such Tax deductions.
Notwithstanding the foregoing sentence, if Parent determines that under
applicable Tax Law (or as a result of a Final Determination) no Parent Group
Member is entitled to claim such Tax deductions but a Cal Dive Group Member is
entitled to claim such Tax deductions, such Cal Dive Group Member shall be
entitled to claim such Tax deductions on its applicable Tax Returns, and Cal
Dive shall pay to Parent the “deemed tax benefit” of such Tax deductions,
regardless of whether any Cal Dive Group Member actually claims such Tax
deductions or realizes a Tax Benefit from claiming any such Tax deductions. For
purposes of this Section 3.3, the “deemed tax benefit” shall conclusively be the
total amount of the available Tax deductions for any such exercise,
disqualifying disposition, grant, vesting or payment multiplied by 40%. Cal Dive
shall pay the “deemed tax benefit” amount, if any, to Parent no later than
twenty (20) days after the later of (a) Parent’s notification to Cal Dive that a
Cal Dive Group Member is entitled to claim such Tax deductions or (b) the
occurrence of any applicable exercise, disqualifying disposition, grant,
vesting, payment or delivery of shares, or other consideration in lieu of
shares, by Parent under or in connection with an Equity Award. Further, if the
performance of the obligations described in this Section 3.3 shall become
impracticable or impossible due to any change in Tax Law or the interpretation
thereof by any Tax Authority subsequent to the date of this Agreement, the
parties hereto shall use their best efforts to find an alternative means to
achieve the same or substantially the same result as that contemplated by this
Section 3.3.
     Section 3.4. Separation Transactions Occurring After the IPO Closing Date.
     If the Parent Group Member transfers any part of the Cal Dive Business
(including any Subsidiary) to the Cal Dive Group, or any Cal Dive Group Member
transfers any part of the Parent Business (including any Subsidiary) to the
Parent Group, after the IPO Closing Date in a transaction contemplated by the
Restructuring, such transfer will be deemed to have occurred immediately before
the IPO Closing Date for purposes of computing the Taxes imposed on or
attributable to the Cal Dive Group and the Parent Group.
Section 4. Preparation and Filing of Tax Returns.
     Section 4.1. Parent’s Responsibility.

  (a)   Parent Filed Returns.

     Parent shall have the exclusive obligation and right to prepare and file,
or to cause to be prepared and filed, all Tax Returns that include any Group
Member if Parent is responsible under this Agreement for any portion of the
Taxes reported on such Tax Returns (“Parent Filed Returns”), including (i) all
Combined Tax Returns and (ii) all Cal Dive Separate Returns for which Parent is
responsible for any portion of any Tax reported on such Cal Dive Separate
Return, and Parent shall have the exclusive obligation and right to prepare and
file, or to cause to be prepared and filed, all Adjustment Requests made with
respect to Parent Filed Returns. Cal Dive shall, and shall cause each other Cal
Dive Group Member to, assist and cooperate with

-14-



--------------------------------------------------------------------------------



 



Parent in accordance with Section 6 with respect to the preparation and filing
of all Parent Filed Returns, including providing information required to be
provided in Section 6. In the case of any Parent Filed Return which is required
by applicable Tax Law to be signed by any Cal Dive Group Member (or by its
authorized representative), Cal Dive shall cause such Cal Dive Group Member (or
its authorized representative) to sign such Parent Filed Return.

  (b)   Preparation of Parent Filed Returns.

     Parent shall have the exclusive right, in its sole discretion, with respect
to each Parent Filed Return to determine (i) the manner in which such Parent
Filed Return shall be prepared and filed, including the elections, methods of
accounting, positions, conventions and principles of taxation to be used and the
manner in which any Tax Item shall be reported, (ii) whether any extensions may
be requested, (iii) the elections that will be made on such Parent Filed Return,
(iv) whether an Adjustment Request should be made with respect to any Parent
Filed Return, (v) whether any refunds shall be paid by way of refund or credited
against any liability for the related Tax and (vi) whether to retain outside
firms to prepare or review such Parent Filed Returns.

  (c)   Election to Join Combined Tax Returns.

     Cal Dive shall cause each Cal Dive Group Member to elect and join in filing
Combined Tax Returns with any Parent Group Member that Parent reasonably
determines are required to be filed under applicable Tax Laws or will result in
the minimization of the net present value of the aggregate Tax to the Group
Members eligible to join in such Combined Tax Returns.

  (d)   Appointment as Agent.

     Cal Dive hereby irrevocably designates, and agrees to cause each other Cal
Dive Group Member to so designate, Parent as its sole and exclusive agent and
attorney-in-fact to take such action (including execution of documents) as
Parent, in its sole discretion, may deem appropriate in any and all matters
(including Tax Contests) relating to Combined Tax Returns.
     Section 4.2. Cal Dive Filed Returns.
     Cal Dive shall have the exclusive obligation and right to prepare and file,
or to cause to be prepared and filed, all Cal Dive Separate Returns that are not
Parent Filed Returns (“Cal Dive Filed Returns”), and Cal Dive shall have the
exclusive obligation and right to prepare and file, or to cause to be prepared
and filed, all Adjustment Requests made with respect to Cal Dive Filed Returns.
     Section 4.3. Tax Accounting Practices.

  (a)   In General.

     Except as otherwise provided in Section 4.3(b), to the extent the Tax
accounting practices or reporting position with respect to Tax Items reported on
any Cal Dive Filed Return might adversely affect any Parent Group Member, Cal
Dive shall prepare such Cal Dive Filed Return and report such Tax Items in a
manner that is consistent with Parent’s past Tax accounting

-15-



--------------------------------------------------------------------------------



 



practices and reporting positions with respect to such Tax Items (unless such
past Tax accounting practices or reporting positions are no longer permissible
under the Code or other applicable Tax Law), and to the extent any Tax Items are
not covered by past Tax accounting practices or reporting positions (or in the
event such past Tax accounting practices or reporting positions are no longer
permissible under the Code or other applicable Tax Law), in accordance with
reasonable Tax accounting practices and reporting positions selected by Parent.

  (b)   Reporting of Restructuring Tax Items.

     Parent shall determine the proper Tax treatment of any Tax Items relating
to the Restructuring and the method for reporting such Tax Item on any Tax
Return. Such treatment and reporting method shall be used by Cal Dive in
preparing and filing any Cal Dive Filed Return unless there is no reasonable
basis for such Tax treatment. To the extent any Cal Dive Filed Return includes a
Tax Item relating to the Restructuring, Cal Dive shall submit a copy of such Cal
Dive Filed Return to Parent for its review. Cal Dive shall use its reasonable
best efforts to make such Cal Dive Filed Return available for Parent’s review
sufficiently in advance of the due date for filing such Cal Dive Filed Return to
provide Parent with a meaningful opportunity to analyze and comment on such Cal
Dive Filed Return and have such Cal Dive Filed Return modified before filing.
     Section 4.4. Right to Review Combined Tax Returns.
     Parent shall make each Combined Tax Return and related workpapers available
for review by Cal Dive, if requested, to the extent (i) such Combined Tax Return
relates to Taxes for which Cal Dive may be responsible under this Agreement or
(ii) Cal Dive reasonably determines that it must inspect such Combined Tax
Return to confirm its compliance with the terms of this Agreement. Parent shall
use its reasonable best efforts to make such Combined Tax Return available for
review as required under this paragraph sufficiently in advance of the due date
for filing such Combined Tax Return to provide Cal Dive with a meaningful
opportunity to analyze and comment on such Combined Tax Return and have such
Combined Tax Return modified before filing. Parent and Cal Dive shall attempt in
good faith to resolve any issues arising out of the review of such Combined Tax
Returns.
     Section 4.5. Adjustment Requests; Carrybacks; Utilization of Tax Assets.

  (a)   Adjustment Requests and Carrybacks Requiring Parent’s Consent.

     Except as otherwise required by applicable Tax Law or unless Parent
otherwise consents in writing, Cal Dive hereby agrees to cause each Cal Dive
Group Member (i) to not make any Adjustment Request with respect to any Income
Tax for any Pre-IPO Period and (ii) to make any available elections to
relinquish the right to claim in any Pre-IPO Period any Carryback Items of any
Cal Dive Group Member arising in a Post-IPO Period, including making the
election under Section 172(b)(3) of the Code (and any similar provision of any
other applicable Tax Laws) to relinquish the right to carry back net operating
losses. With respect to any Adjustment Request to which Parent grants its
consent under the preceding sentence, Cal Dive shall reimburse Parent for its
legal, accounting, administrative and other related expenses incurred in
preparing, filing and making any such Adjustment Request.

-16-



--------------------------------------------------------------------------------



 



  (b)   Carrybacks to Pre-IPO Periods.

     Notwithstanding Section 4.5(a), if any Cal Dive Group Member is required by
applicable Tax Law to carry back a Carryback Item arising in a Post-IPO Period
to a Pre-IPO Period, the Companies agree that any Carryback Item of any Parent
Group Member that may be carried back to the same Pre-IPO Period shall be deemed
to be used before any Carryback Item of any Cal Dive Group Member. If any Parent
Group Member receives a refund or realizes a Tax Benefit as a result of a
Carryback Item of any Cal Dive Group Member arising in a Post-IPO Period being
carried back to a Pre-IPO Period, Parent shall make a payment to Cal Dive in an
amount equal to such refund or the realized Tax Benefit within 30 days following
either the receipt of such refund or the filing of the Tax Return reflecting the
realization of such Tax Benefit.

  (c)   Other Adjustment Requests Permitted.

     With respect to any Tax imposed on or attributable to any Group Member for
any applicable Pre-IPO Period, Parent may make an Adjustment Request with
respect to such Tax, including carrying back a Carryback Item of any Parent
Group Member arising in a Post-IPO Period to any Pre-IPO Period. Any refund or
other Tax Benefit obtained as a result of any such Adjustment Request pursuant
to the preceding sentence shall be for the account of Parent, and Parent shall
have no obligation to compensate or make a payment to any Cal Dive Group Member
in the event any such Adjustment Request results in a Tax Detriment to any Cal
Dive Group Member.

  (d)   Utilization of Tax Assets.

     With respect to each Combined Tax Return and any adjustment to the Income
Taxes reflected on a Combined Tax Return as a result of a Tax Contest,
Adjustment Request or otherwise, each Group Member included in such Combined Tax
Return shall be entitled to use, in accordance with applicable Tax Laws, any and
all Tax Assets of each other Group Member included in such Combined Tax Return.
Except as provided in Section 5.1(c) with respect to Joint Taxes, no Group
Member that utilizes the Tax Assets of any other Group Member shall be required
to compensate or make any payment to such other Group Member with respect to the
utilization of such Tax Assets.
Section 5. Payments Under this Agreement.
     Section 5.1. Joint Taxes.
     With respect to any Tax for any Tax Year for which Parent and Cal Dive are
each responsible for a portion of such Tax under this Agreement (a “Joint Tax”),
the following provisions shall apply:

  (a)   Joint Taxes Relating to Parent Filed Returns.

     With respect to any Joint Tax that is reflected or reported on any Parent
Filed Return, Parent shall determine the amount of such Joint Tax that Cal Dive
is responsible for under Section 2 (“Cal Dive’s Allocated Tax Liability”). At
least 15 days prior to an applicable Payment Date, Parent shall deliver to Cal
Dive a statement setting forth in appropriate detail

-17-



--------------------------------------------------------------------------------



 



Parent’s determination of Cal Dive’s Allocated Tax Liability and the amount (if
any) of the cumulative net payments made with respect to such Joint Tax prior to
the date of such statement by the Cal Dive Group (“Cal Dive’s Cumulative Tax
Payment”). Not more than 30 days after Cal Dive’s receipt of such statement, Cal
Dive shall pay Parent an amount equal to the excess (if any) of Cal Dive’s
Allocated Tax Liability, over Cal Dive’s Cumulative Tax Payment. If Cal Dive’s
Cumulative Tax Payment is greater than Cal Dive’s Allocated Tax Liability, then
Parent shall pay such excess to Cal Dive within 30 days of Parent’s receipt of
the corresponding Tax Benefit (i.e., through either a reduction in Parent’s
otherwise required Tax payment or a refund of prior Tax payments).

  (b)   Adjustments to Joint Taxes.

     If there is any adjustment to any Joint Tax described in Section 5.1(a),
whether as a result of a Tax Contest, Adjustment Request or otherwise, Parent
shall redetermine Cal Dive’s Allocated Tax Liability (“Cal Dive’s Redetermined
Allocated Tax Liability”). After determining Cal Dive’s Redetermined Allocated
Tax Liability, Parent shall deliver to Cal Dive a statement setting forth in
appropriate detail Parent’s determination of Cal Dive’s Redetermined Allocated
Tax Liability and the amount (if any) of Cal Dive’s Cumulative Tax Payments made
with respect to such Joint Tax prior to the date of such statement. Not more
than 30 days after Cal Dive’s receipt of such statement, Cal Dive shall pay
Parent an amount equal to the excess (if any) of Cal Dive’s Redetermined
Allocated Tax Liability, over Cal Dive’s Cumulative Tax Payments. If Cal Dive’s
Cumulative Tax Payment is greater than Cal Dive’s Redetermined Allocated Tax
Liability, then Parent shall pay such excess to Cal Dive within 30 days of
Parent’s receipt of the corresponding Tax Benefit (i.e., through either a
reduction in Parent’s otherwise required Tax payment or a refund of prior Tax
payments).

  (c)   Payments for Use of Tax Assets.

     If a Parent Group Member realizes a Tax Benefit upon its utilization of a
Tax Asset of a Cal Dive Group Member, Parent shall make a payment to Cal Dive
equal to the Tax Benefit realized to the extent such utilized Tax Asset of the
Cal Dive Group Member arose or accrued during any Post-IPO Period. If a Cal Dive
Group Member realizes a Tax Benefit upon its utilization of a Tax Asset of a
Parent Group Member, Cal Dive shall make a payment to Parent equal to the Tax
Benefit realized to the extent such utilization occurs during any Post-IPO
Period. Any payment required to be made under this Section 5.1(c) shall be paid
within 30 days following either the receipt of a refund or the filing of the Tax
Return reflecting the realization of such Tax Benefit.
     Section 5.2. Payments to Tax Authority.
     With respect to each Tax Return that a Company is required to prepare and
file under this Agreement, such Company shall pay, or cause to be paid, to the
applicable Tax Authority when due (including extensions) all Taxes determined to
be due and payable. With respect to any Joint Taxes described in Section 5.1(a),
Parent shall pay, or cause to be paid, to the applicable Tax Authority when due
such Joint Taxes.

-18-



--------------------------------------------------------------------------------



 



     Section 5.3. Timing of Payments.
     In the event a Company is required to make a payment to the other Company
under this Agreement and the time for making such payment is not otherwise
provided for in this Agreement, the first Company shall make such payment within
30 days of its receipt of such other Company’s written demand for such payment,
which written demand shall include in reasonable detail an explanation and
computation of the amount due.
     Section 5.4. Tax Treatment of Payments.
     Unless otherwise required by applicable Tax Law, the Companies agree that
any payments made by one Company to the other Company (other than any
reimbursement of expense pursuant to Section 4.5(a) and interest payments
pursuant to Section 5.5) pursuant to this Agreement shall be treated for all Tax
and financial accounting purposes as nontaxable payments (dividend distributions
or capital contributions, as the case may be) made immediately prior to the IPO
and, accordingly, as not includible in the Taxable income of the recipient
Company or as deductible by the payor Company. If, notwithstanding the previous
sentence, there is a Final Determination that the recipient Company’s receipt of
such payment is subject to Tax, the payor Company shall pay to the recipient
Company an additional amount that, when added to the prior payment, will result
in the recipient Company receiving an amount equal to such prior payment, after
taking into account all Taxes that are payable by the recipient Company with
respect to the receipt of such prior payment and such additional amount.
     Section 5.5. Interest.
     Any payment that is not made within the period prescribed in this Agreement
(the “Payment Period”) shall bear interest at the Default Rate, compounded
semiannually, for the period from and including the date immediately following
the last date of the Payment Period through and including the date of payment.
Notwithstanding Section 5.4, the interest payment shall be treated as interest
expense to the payor (deductible to the extent provided by applicable Tax Law)
and as interest income by the recipient (includible in income to the extent
provided by applicable Tax Law).
     Section 5.6. Refunds.

  (a)   Refund Received by Parent Group Members.

     If a Parent Group Member receives a Tax refund with respect to Taxes for
which a Cal Dive Group Member is responsible hereunder, Parent shall pay to Cal
Dive within 30 days following the receipt of the Tax refund, an amount equal to
such Tax refund.

  (b)   Refund Received by Cal Dive Group Members.

     If a Cal Dive Group Member receives a Tax refund with respect to Taxes for
which a Parent Group Member is responsible hereunder, Cal Dive shall pay to
Parent within 30 days following the receipt of the Tax refund, an amount equal
to such Tax refund.

-19-



--------------------------------------------------------------------------------



 



     Section 5.7. Payments by or to Other Members of the Groups.
     When appropriate under the circumstances to reflect the underlying
liability for a Tax or entitlement to a Tax refund or Tax Benefit, a payment
which is required to be made by or to a Company may be made by or to another
member of the Group to which that Company belongs, but nothing in this
Section 5.7 shall relieve any Company of its obligations under this Agreement.
     Section 5.8. Tax Benefits from Payment of Taxes.
     With respect to any Tax Benefits received by a Cal Dive Group Member after
the IPO Closing Date that result from Taxes for which Parent is responsible
hereunder, including as a result of the utilization of foreign tax credits and
minimum tax credits, Cal Dive shall make a payment to Parent in an amount equal
to the Tax Benefit received, with such payment being made within 30 days
following the filing of the Tax Return reflecting the realization of such Tax
Benefit. For purposes of this Section 5.8, the Cal Dive Group Member (i) shall
be deemed to realize such Tax Benefit in the first Tax Year (or Tax Years) that
such Tax Benefit (or the Tax Item giving rise to such Tax Benefit) may be
realized under applicable Tax Law, (ii) shall be deemed to pay Tax at the
highest marginal corporate Tax rates in effect in each relevant Tax Year and
(iii) shall be deemed to have utilized the Tax Items attributable to the Taxes
that are the responsibility of Parent giving rise to such Tax Benefit prior to
similar Tax Items of any Cal Dive Group Member that could have otherwise been
utilized by the Cal Dive Group Member.
Section 6. Assistance and Cooperation; Retention of Tax Records.
     Section 6.1. Assistance and Cooperation.
     Cal Dive shall cause each Cal Dive Group Member to cooperate with Parent
and its agents, including accounting firms and legal counsel, in connection with
Tax matters relating to (i) the preparation and filing of Tax Returns,
(ii) determining the liability for and the amount of any Taxes due (including
estimated Taxes) or the right to an amount of any refund of Taxes and (iii) any
Tax Contest. Such cooperation shall include making all information and
documents, including Tax Records, in any Cal Dive Group Member’s possession
relating to any Group Member available to Parent for inspection during normal
business hours upon reasonable notice and, upon request by Parent, providing
copies, at Cal Dive’s expense, of such information and documents, including Tax
Records. Cal Dive shall also make available to Parent, as reasonably requested
and available, personnel (including each Cal Dive Group Member’s officers,
directors, employees and agents) responsible for preparing, maintaining and
interpreting information and documents relevant to Taxes and personnel
reasonably required as witnesses or for purposes of providing information or
documents in connection with any Tax Contest. Any information or documents
provided under this Section 6 shall be kept confidential by Parent, except as
may otherwise be necessary in connection with the filing of Tax Returns or in
connection with any Tax Contest.

-20-



--------------------------------------------------------------------------------



 



     Section 6.2. Tax Records.

  (a)   Retention of Tax Records.

     Each Company shall preserve and keep all Tax Records exclusively relating
to Separate Company Taxes of its Group for Pre-IPO Periods, and Parent shall
preserve and keep all other Tax Records relating to Taxes of the Groups for
Pre-IPO Periods, for so long as the contents thereof may become material in the
administration of any matter under the Code or other applicable Tax Law, but in
any event until the later of (i) the expiration of any applicable statutes of
limitation, or (ii) seven years after the IPO Closing Date. If, prior to the
expiration of the applicable statute of limitation and such seven-year period, a
Company reasonably determines that any Tax Records which it is required to
preserve and keep under this Section 6.2 are no longer material in the
administration of any matter under the Code or other applicable Tax Law, such
Company may dispose of such Tax Records upon 90 days prior notice to the other
Company. Such notice shall include a list of the Tax Records to be disposed of,
describing in reasonable detail each file, book or other record accumulation
being disposed. The notified Company shall have the opportunity, at its cost and
expense, to copy or remove, within such 90-day period, all or any part of such
Tax Records.

  (b)   Access to Tax Records.

     The Companies shall make available to members of the other Group for
inspection and copying during normal business hours upon reasonable notice all
Tax Records in their possession to the extent reasonably requested by any such
member of the other Group in connection with the preparation of Tax Returns, Tax
Contests or the resolution of items under this Agreement.
Section 7. Tax Contests.
     Section 7.1. Notice.
     Each Company shall provide prompt notice to the other Company of any
pending or threatened Tax audit, assessment or proceeding or other Tax Contest
of which it becomes aware that could affect any Tax liability for which the
other Company may be responsible under this Agreement; provided, however, that
failure to give prompt notice shall not affect the indemnification obligations
hereunder except to the extent the Indemnifying Company is actually prejudiced
thereby. Such notice shall contain factual information (to the extent known)
describing such audit, assessment or proceeding in reasonable detail and shall
be accompanied by copies of any notice and other documents received from any Tax
Authority in respect of any such matters.
     Section 7.2. Control of Tax Contests.

  (a)   Tax Contests Relating to Tax Returns.

     Except as otherwise provided in this Agreement, the Company responsible for
preparing and filing a Tax Return pursuant to Section 4 of this Agreement (the
“Controlling Company”) shall have the exclusive right, in its sole discretion,
to control, contest and represent the interests of each Group in any Tax Contest
relating to such Tax Return and to resolve, settle or agree to

-21-



--------------------------------------------------------------------------------



 



any deficiency, claim or adjustment proposed, asserted or assessed in connection
with or as a result of any such Tax Contest. The Controlling Company’s rights
shall extend to any matter pertaining to the management and control of the Tax
Contest, including execution of waivers, choice of forum, scheduling of
conferences and the resolution of any Tax Item.

  (b)   Additional Taxes & Restructuring Taxes.

     Notwithstanding any other provision of this Agreement to the contrary,
Parent shall have the exclusive right, in its sole discretion, to control,
contest and represent the interests of each Group in any Tax Contest relating,
in whole or in part, to Additional Taxes and Restructuring Taxes and to resolve,
settle or agree to any deficiency, claim or adjustment proposed, asserted or
assessed in connection with or as a result of any such Tax Contest. Parent’s
rights shall extend to any matter pertaining to the management and control of
the Tax Contest, including execution of waivers, choice of forum, scheduling of
conferences and the resolution of any Tax Item.

  (c)   Other Taxes.

     In the case of any Tax Contest with respect to any Other Tax for which Cal
Dive is solely responsible under Section 2.5, Cal Dive shall have the exclusive
right, in its sole discretion, to control, contest and represent the interests
of the Cal Dive Group in such Tax Contest and to resolve, settle or agree to any
deficiency, claim or adjustment proposed, asserted or assessed in connection
with or as a result of any such Tax Contest. With respect to any Other Tax not
described in the preceding sentence, Parent shall have the exclusive right, in
its sole discretion, to control, contest and represent the interests of the
Groups in such Tax Contest and to resolve, settle or agree to any deficiency,
claim or adjustment proposed, asserted or assessed in connection with or as a
result of any such Tax Contest.
     Section 7.3. Reimbursement of Expenses.
     If the Indemnifying Company is not the Controlling Company, the
Indemnifying Company shall reimburse the Controlling Company for its costs
(including accountant’s fees, investigatory fees and fees and disbursements of
tax counsel) (“Indemnification Expenses”) incurred in any Tax Contest that are
reasonably allocable to the portion of the contested Taxes that would be the
responsibility of the Indemnifying Company hereunder upon a Final Determination
that such contested Taxes are due. The Controlling Company shall provide the
Indemnifying Company with a written statement (a “Reimbursement Statement”)
periodically (but not more often than monthly) that sets forth the amount of the
Controlling Company’s Indemnification Expenses since the most recent
Reimbursement Statement and due hereunder. Within 15 days of the Indemnifying
Company’s receipt of each Reimbursement Statement, the Indemnifying Company
shall pay to the Controlling Company the total amount of the Indemnification
Expenses shown on such Reimbursement Statement.
Section 8. Continuing Covenants.
     Except as otherwise provided in this Agreement, each of Parent (for itself
and each other Parent Group Member) and Cal Dive (for itself and each other Cal
Dive Group Member) agrees (i) not to take any action reasonably expected to
result in an increased Tax liability to another Group, a reduction in a Tax
Asset of another Group or an increased liability to another Group

-22-



--------------------------------------------------------------------------------



 



under this Agreement, (ii) not to take any action, fail to take any action or
commit any omission that would result in Additional Taxes and (iii) to take any
action reasonably requested by a Company that would reasonably be expected to
result in a Tax Benefit or avoid a Tax Detriment to such Company; provided, that
such action does not result in any additional direct or indirect cost not fully
compensated for by the requesting Company.
Section 9. Dispute Resolution.
     In the event that the Companies disagree as to the amount or calculation of
any payment to be made under this Agreement, or the interpretation or
application of any provision under this Agreement, the Companies shall attempt
in good faith to resolve such dispute. If such dispute is not resolved within
60 days following the commencement of the dispute, the Companies shall jointly
retain an Independent Firm, reasonably acceptable to the Companies, to resolve
the dispute; provided, however, that in order to pursue any such dispute
resolution under this Section 9, the Indemnifying Company must first pay to the
Indemnified Company, or place in an escrow account reasonably satisfactory to
the Indemnified Company pending resolution of such dispute, an amount equal to
the payment which is the subject of such dispute. The Independent Firm shall act
as an arbitrator to resolve all points of disagreement and its decision shall be
final and binding upon the Companies. Following the decision of the Independent
Firm, the Companies shall take, or cause to be taken, any action necessary to
implement the decision of the Independent Firm. The fees and expenses relating
to the Independent Firm shall be borne by the Company that does not prevail in
the dispute resolution proceeding. Notwithstanding any provision of this
Agreement to the contrary, the provisions of Article VII of the Master Agreement
shall apply to any disagreement between the Companies relating to Restructuring
Taxes or any matter relating to any Tax Contest.
Section 10. General Provisions.
     Section 10.1. Effectiveness; Termination of Prior Tax Allocation
Agreements.
     This Agreement shall be effective on the date first written above.
Immediately prior to the close of business on the date hereof (i) all Prior Tax
Allocation Agreements shall be terminated, and (ii) amounts due under such Prior
Tax Allocation Agreements as of the date hereof shall be settled. Upon such
termination and settlement, no further payments by or to any Parent Group Member
or by or to any Cal Dive Group Member, with respect to such Prior Tax Allocation
Agreements, shall be made, and all other rights and obligations resulting from
such Prior Tax Allocation Agreements between the Companies and their Affiliates
shall cease at such time. Any payments pursuant to such Prior Tax Allocation
Agreements shall be ignored for purposes of computing amounts due under this
Agreement.
     Section 10.2. Survival of Obligations.
     The representations, warranties, covenants and agreements set forth in this
Agreement shall be unconditional and absolute and shall remain in effect without
limitation as to time.

-23-



--------------------------------------------------------------------------------



 



     Section 10.3. Addresses and Notices.
     All notices, consents, requests, instructions, approvals, statements,
reports and other communications provided for herein shall be validly given,
made or served, if in writing and delivered personally or sent by registered
mail, postage prepaid, or by facsimile transmission:
     If to Parent:
Helix Energy Solutions Group, Inc.
400 N. Sam Houston Parkway East, Suite 400
Houston, Texas 77060
Attn: General Counsel
Fax: (281) 618-0505
     If to Cal Dive:
Cal Dive International, Inc.
400 N. Sam Houston Parkway East, Suite 1000
Houston, Texas 77060
Attn: General Counsel
Fax: (281) 618-0503
or to such other address that a Company may, from time to time, designate in a
written notice to the other Company given in a like manner. Notice delivered
personally shall be deemed delivered when received by the recipient. Notice
given by mail as set out above shall be deemed delivered five calendar days
after the date the same is mailed. Notice given by facsimile transmission shall
be deemed delivered on the day of transmission provided telephone confirmation
of receipt is obtained promptly after completion of transmission.
     Section 10.4. Binding Effect.
     This Agreement shall be binding upon and inure to the benefit of the
Companies and their successors and assigns.
     Section 10.5. Waiver.
     No failure by any Company to insist upon the strict performance of any
obligation under this Agreement or to exercise any right or remedy under this
Agreement shall constitute waiver of any such obligation, right or remedy or any
other obligation, rights or remedies under this Agreement.
     Section 10.6. Invalidity of Provisions.
     If any provision of this Agreement is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.

-24-



--------------------------------------------------------------------------------



 



     Section 10.7. Further Action.
     Each Company shall execute and deliver all documents, provide all
information and take or refrain from taking action as may be necessary or
appropriate to achieve the purposes of this Agreement, including the execution
and delivery to the other Company and their Affiliates and representatives of
such powers of attorney or other authorizing documentation as is reasonably
necessary or appropriate in connection with Tax Contests under the control of
any such other Company in accordance with Section 7.
     Section 10.8. Integration.
     This Agreement constitutes the entire agreement between the Companies
pertaining to the subject matter of this Agreement and supersedes all prior
agreements and understandings pertaining thereto. In the event of any
inconsistency between this Agreement and the Master Agreement or any other
agreements relating to the transactions contemplated by the Master Agreement,
the provisions of this Agreement shall control.
     Section 10.9. Construction.
     The language in all parts of this Agreement shall in all cases be construed
according to its fair meaning and shall not be strictly construed for or against
any Company.
     Section 10.10. No Double Recovery.
     No provision of this Agreement shall be construed to provide an indemnity
or other recovery for any costs, damages or other amounts for which the damaged
Company has been fully compensated under any other provision of this Agreement
or under any other agreement or action at law or equity. Unless expressly
required in this Agreement, a Company shall not be required to exhaust all
remedies available under other agreements or at law or equity before recovering
under the remedies provided in this Agreement.
     Section 10.11. Setoff.
     All payments to be made by any Company under this Agreement may be netted
against payments due to such Company under this Agreement, but otherwise shall
be made without setoff, counterclaim or withholding, all of which are hereby
expressly waived.
     Section 10.12. Counterparts.
     This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, and all of which taken together shall constitute
one and the same instrument.
     Section 10.13. No Third Party Rights.
     This Agreement is only intended to allocate the responsibility for certain
Taxes between Parent and Cal Dive and to address the other Tax matters stated
herein. Nothing in this Agreement, express or implied, is intended or shall
confer any right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement upon any Group Member or Person

-25-



--------------------------------------------------------------------------------



 



other than Parent and Cal Dive. Parent and Cal Dive acknowledge and agree that
the respective rights of the Parent Indemnitees and the Cal Dive Indemnitees
expressly provided under this Agreement may only be enforced by Parent and Cal
Dive, respectively.
     Section 10.14. Governing Law.
     This Agreement shall be governed by and construed in accordance with the
laws of the State of Texas applicable to contracts executed in and to be
performed in the State of Texas.
[Signature Page Follows]

-26-



--------------------------------------------------------------------------------



 



     In Witness Whereof, the Companies have caused this Agreement to be executed
by their respective officers as of the date set forth above.

            HELIX ENERGY SOLUTIONS GROUP, INC.
      By:   /s/ Martin R. Ferron         Name:   Martin R. Ferron       
Its:       President and Chief Executive Officer        CAL DIVE INTERNATIONAL,
INC.
      By:   Quinn J. Hébert         Name:   Quinn J. Hébert       
Its:        President and Chief Executive Officer   

 



--------------------------------------------------------------------------------



 



         

SCHEDULE 1.1
List of Cal Dive Subsidiaries
CDI Janus Holdings LLC
Cal Dive HR Services LLC
Cal Dive International Pte Limited
Cal Dive International (Australia) Pty Limited
CDI Proteus LLC
CDI Umbra LLC
Marine Technology Solutions St. Lucia Limited-IBC
Offshore Technology Solutions Limited (40% owned)
CDI Prometheus Holdings, Inc.
CDI Vessel Holdings LLC

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.2
List of Parent Subsidiaries
Helix Oil & Gas, Inc.
Helix Energy Solutions (U.K.) Limited
Well Ops, Inc.
Vulcan Marine Holdings LLC
Neptune Vessel Holdings LLC
Helix Energy Solutions BV
Cal Dive I — Title XI, Inc.
Helix Vessel Holdings LLC
Cal Dive Offshore Ltd.
Canyon Offshore, Inc.
Energy Resource Technology GOM, Insc.
Energy Resource Technology (U.K.) Limited
Canyon Offshore Limited
Canyon Offshore International Corp.
CKB Petroleum, Inc.
CKB & Associates, Inc.
Box Brothers Realty Investments Company
CB Farms, Inc.
Box Resources, Inc.
Helix Energy Limited
Well Ops (U.K.) Limited
Helix RDS Limited
Helix RDS Sdn Bhd (50% owned)
Helix RDS Pty Limited
Helix HR Services Limited
Well Ops PTE Limited
Vulcan Marine Technology LLC
Deepwater Gateway LLC (50% owned)
Helix Energy Services PTE Limited
Helix Energy Services Pty Limited
Kommandor LLC (50% owned)
Wells Ops SEA Pty Ltd. (58% owned)

 